Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed September 12, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 6-11, and 13-21, drawn to a method of treating X-linked adrenoleukodystrophy (X-ALD) in a subject in need thereof comprising administering to the subject a composition comprising purified AAV9-ABCD1 vector.

Amendments
           Applicant's response and amendments, filed September 12, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-5, 7, 10-15, and 17-20, and amended Claims 6, 8, 16, and 23, and added new claims, Claims 26-28.
	Claims 6, 8-9, 16, and 21-28 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/US2016/060375 filed on November 3, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/300,691 filed on February 26, 2016 and 62/251,208 filed on November 5, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Response to Arguments
Applicant argues that SEQ ID NO:9 is an identifier for NM_000033, and should be examined in view of the priority date of the 62/251,208 filed on November 5, 2015. 
Applicant’s argument(s) has been fully considered, and is considered persuasive. Reviewing the revision history of NM_000033, the Examiner finds that SEQ ID NO:9 was the art-recognized nucleotide sequence as of the filing date of 62/251,208.
Accordingly, the effective priority date of Claims 6, 8, and 16 reciting SEQ ID NO:9 is granted as November 5, 2015.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on June 2, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1. 	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not positively recite an actual method step. Rather, the claims merely recite an intended use of the composition. 
	The claim embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See MPEP §2173.05(p). 
	The claim recites “A composition…”, which is a product, and has been amended to also recite ‘wherein the vector is administered…”, which is a process/method. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention. 
	As a first matter, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) ( claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See MPEP §2173.05(p) and §2173.05(q).
The claim recites “A composition…”, which is a product, and has been amended to also recite ‘wherein the vector is administered…”, which is a process/method. 
As a second matter, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 16 recites the broad recitation “A composition comprising…”, and the claim also recites “the vector is at an administered dose of about 0.5x10^11 genome copies…”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The phrase “at an administered dose…” appears to be an intended use limitation; however, it is unclear how such an intended use (lines 8-9) changes the structure of the claimed composition (line 1).
Appropriate correction is required. 

3. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention. The claim recites “dose of about 0.5x10^11 genome copies (GC)/ml to about 1x10^13 GC/ml”, which renders the claim indefinite because “GC/ml” is a concentration, not a dose (syn. amount). See, for example, Claim 8, “dose of about 0.5x10^11 genome copies”. See also Claim 26. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Maguire et al (Mol. Therapy 16(10): 1695-1702, 2008; Applicant’s own work, of record in IDS) in view Aubourg et al (U.S. 2005/0032219; of record), GenBank NM_000033 (May 25, 2014; of record), and McIvor et al (WO 14/186579; published November 20, 2014; effective filing date May 15, 2013; of record).
Determining the scope and contents of the prior art.
With respect to Claim 16, Maguire et al is considered relevant prior art for having taught a pAAV-CBA vector comprising: 
i) an inverted terminal repeat (ITR), 
ii) a cytomegalovirus immediate early (CMV IE) enhancer, 
iii) a chicken beta-actin promoter, 
iv) a beta-actin exon, 
v) a chimeric intron, 
vi) the artisan’s gene of interest, to wit, EGFP or IFN-beta (pg 700, col. 2, AAV vector design), 
vii) a woodchuck hepatitis virus posttranscriptional regulatory element (WPRE), 
viii) an SV40 poly-A sequence, 
ix) a bovine growth hormone (BGH) poly-A sequence, and 
x) an ITR (as disclosed in the instant specification, pg 5 vector map diagram).
There is no disclosure of amending the prior art pAAV-CBA vector to comprise the beta-actin exon, the chimeric intron, the SV40 poly-A sequence, and the bovine growth hormone (BGH) poly-A sequence. Thus, absent objective evidence to the contrary, such elements are considered to be necessarily present in the pAAV-CBA vector of Maguire et al.

Maguire et al do not teach the artisan’s transgene of interest to be a nucleic acid encoding ABCD1 comprises SEQ ID NO:9. However, as admitted by Applicant SEQ ID NO:9 was previously known in the prior art (NM_000033; May 25, 2014).
Aubourg et al is considered relevant prior art for having disclosed rAAV vectors comprising a nucleic acid sequence encoding ABCD1 (syn. ALD) [0017], wherein the rAAV vectors have a serotype of AAV1, AAV2, AAV3, AAV4, AAV5 or AAV6 [0088]. 

Neither Maguire et al nor Aubourg et al teach/disclose the rAAV vector to have an AAV9 serotype. However, prior to the effective filing date of the instantly claimed invention, McIvor et al is considered relevant prior art for having disclosed the use of rAAV9 expression vector to deliver the artisan’s transgene of interest to the CNS of a mammalian subject (pg 2, lines 33-34), wherein said rAAV is administered intrathecally (pg 2, lines 29-30; pg 9, line 8, “intrathecal administration of AAV9”; Figure 13), wherein said rAAV vector may be used in methods of treating disease in a subject, wherein said disease may be adrenoleukodystrophy (pg 7, line 4). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, and gene therapy vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first artisan’s transgene of interest for a second artisan’s transgene of interest, to wit, an ABCD1 nucleotide sequence encoding SEQ ID NO:9, in the rAAV-CBA expression vector of Maguire et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first artisan’s transgene of interest for a second artisan’s transgene of interest, to wit, an ABCD1 nucleotide sequence encoding SEQ ID NO:9, in the rAAV-CBA expression vector of Maguire et al because those of ordinary skill in the art previously recognized that a full-length ABCD1 nucleic acid comprising SEQ ID NO:9 was the art-recognized nucleotide sequence (Applicant’s own admission; NM_000033), and Aubourg et al disclosed rAAV vectors comprising a ABCD1 transgene. Thus, those of ordinary skill in the art previously possessed a reasonable expectation of success for the ability to clone SEQ ID NO:9 into the artisan’s rAAV expression vector. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first rAAV serotype, e.g. rAAV8 of Maquire et al, for a second rAAV serotype, to wit, an rAAV9 serotype, as disclosed by McIvor et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first rAAV serotype for a second rAAV serotype, to wit, an rAAV9 serotype, because those of ordinary skill in the art previously recognized the scientific and technical concepts that the serotypes are readily substitutable and McIvor et al disclosed the use of rAAV9 expression vector to deliver the artisan’s transgene of interest to the CNS of a mammalian subject (pg 2, lines 33-34), wherein said rAAV is administered intrathecally (pg 2, lines 29-30; pg 9, line 8, “intrathecal administration of AAV9”; Figure 13), wherein said rAAV vector may be used in methods of treating disease in a subject, wherein said disease may be adrenoleukodystrophy (pg 7, line 4), as is the disclosed and claimed use of the instantly recited rAAV vector.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither Maguire et al nor Aubourg et al teach the vector comprises an ABCD1 nucleotide sequence, nor SEQ ID NO:9. One of skill in the art would not have been motivated to select the ABCDl isoform described in NM_000033, out of the many ABCDl isoforms available. The Office has not identified evidence in Maguire, Aubourg, or NM_ 000033 that one of skill in the art would have a "good reason to pursue" the recited ABCD1 transgene over several other transgenes known in the art. Moreover, with no guidance in Maguire or Aubourg, a skilled artisan would have had no "reason to select (among several unpredictable alternatives)" the exact ABCD1 recited in the instant claims.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, or established scientific principles. Aubourg et al disclosed the coding sequence may be a cDNA ([0193], “human ALD cDNA”), and GenBank NM_000033 (May 25, 2014; of record; SEQ ID NO:9) was previously known in the prior art, as admitted by Applicant. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

Applicant argues that the scientific literature available at the time of filing of the priority application suggests that that different isoforms of a protein can have differential expression and function following viral expression (Barton et al, 2006, in reference to IGF-1).
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are directed to a cDNA encoding ABCD1 (syn. ALD protein, per Aubourg et al), not IGF-1. Applicant provides no evidence pertaining to different isoforms of ABCD1/ALD protein having different function and/or expression when expressed from a viral expression vector. 
	 
Applicant argues that given the unpredictability in the art at the time of filing of the application regarding expression and function of different isoforms following viral expression, one of skill would not have had a reasonable expectation that the sequence disclosed by NM_ 000033 would necessarily function when used in the vector described by Maguire or Aubourg. And, a skilled artisan certainly would not have any reasonable expectation of successfully arriving at the claimed invention by substituting the transgene of Maguire with an ABCD1 nucleotide sequence encoding SEQ ID NO: 9.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claim is directed to a nucleic acid vector, and thus all that is required is mere molecular biology cloning, which is an old technology, routinely practiced for over 40 years (dating back to the 1980’s, or earlier). It is unclear what is so unpredictable to clone and express instantly recited SEQ ID NO:9 from the expression vector given that Aubourg et al successfully cloned and expressed human ALD cDNA using an AAV expression vector (Examples 1-2).
	 
Applicant argues that McIvor et al do not cure the defect of Maguire et al in view Aubourg et al and GenBank NM_000033.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Maguire et al in view Aubourg et al and GenBank NM_000033 are discussed above and incorporated herein. Applicant does not contest the teachings of McIvor et al as applied to the obviousness to substitute a first rAAV serotype, e.g. rAAV8 of Maquire et al, for a second rAAV serotype, to wit, an rAAV9 serotype, as disclosed by McIvor et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The artisan would be motivated to substitute a first rAAV serotype for a second rAAV serotype, to wit, an rAAV9 serotype, because those of ordinary skill in the art previously recognized the scientific and technical concepts that the serotypes are readily substitutable and McIvor et al disclosed the use of rAAV9 expression vector to deliver the artisan’s transgene of interest to the CNS of a mammalian subject (pg 2, lines 33-34), wherein said rAAV is administered intrathecally (pg 2, lines 29-30; pg 9, line 8, “intrathecal administration of AAV9”; Figure 13), wherein said rAAV vector may be used in methods of treating disease in a subject, wherein said disease may be adrenoleukodystrophy (pg 7, line 4), as is the disclosed and claimed use of the instantly recited rAAV vector.

5. 	Claims 6, 8-9 and 24-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aubourg et al (U.S. 2005/0032219) in view of GenBank NM_000033 (May 25, 2014; of record) and McIvor et al (WO 14/186579; published November 20, 2014; effective filing date May 15, 2013).
Determining the scope and contents of the prior art.
With respect to Claims 6 and 8, Aubourg et al is considered relevant prior art for having disclosed a method of providing ABCD1 to a subject having X-ALD [0160-162], the method comprising the step of administering to said subject an rAAV vector comprising a nucleic acid encoding ABCD1 (syn. ALD, [0017]), thereby treating the subject via expression of recombinant hALD from the rAAV vector in the subject’s central nervous system [0162]. 
Aubourg et al disclosed the recombinant AAV vector is obtained from transfecting producer cells to comprise the rAAV-hALD (syn. ABCD1) vector (pg 17, Example 1, [0193-194], and thus the cells are necessarily incubated with a nucleic acid sequence that is complementary to ABCD1). 

Aubourg et al do not disclose ipsis verbis wherein the nucleic acid encoding hABCD1 comprises SEQ ID NO:9. However, as admitted by Applicant SEQ ID NO:9 was previously known in the prior art (NM_000033; May 25, 2014).

Aubourg et al disclosed wherein the rAAV vectors have a serotype of AAV1, AAV2, AAV3, AAV4, AAV5 or AAV6 [0088]. 
Aubourg et al do not disclose wherein rAAV has an AAV9 serotype. However, prior to the effective filing date of the instantly claimed invention, McIvor et al is considered relevant prior art for having disclosed the use of rAAV9 expression vector to deliver the artisan’s transgene of interest to the CNS of a mammalian subject (pg 2, lines 33-34), wherein said rAAV is administered intrathecally (pg 2, lines 29-30; pg 9, line 8, “intrathecal administration of AAV9”; Figure 13), wherein said rAAV vector may be used in methods of treating disease in a subject, wherein said disease may be adrenoleukodystrophy (pg 7, line 4). 

With respect to Claims 6 and 8, Aubourg et al disclosed the rAAV vectors may be administered to a subject, in preferred methods, via intrathecal delivery [0115, 173]. 
McIvor et al disclosed the use of rAAV9 expression vector to deliver the artisan’s transgene of interest to the CNS of a mammalian subject (pg 2, lines 33-34), wherein said rAAV is administered intrathecally (pg 2, lines 29-30; pg 9, line 8, “intrathecal administration of AAV9”; Figure 13). 

McIvor et al disclosed wherein said rAAV is administered at a dose of 1x10^4 to 1x10^14 GCs (pg 15, lines 1-14), to wit, 3x10^11 GC (pg 25, lines 30-31).
Instant Claim 6 recitation “wherein the AAV9-ABCD1 vector is at an administered dose of about 0.5x10^11 genome copies/ml…” is directed to a concentration, not the actual amount (syn. number of AAV9-ABCD1 genome copies) that is administered. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The cited prior art discloses vector genome dosages that encompass the instantly recited vector dosage, including specific embodiments, to wit, 3x10^11 GC (pg 25, lines 30-31), whereby said prior art is using the rAAV vectors for the same or substantially the same purpose as the instantly recited invention(s). The instant application fails to disclose an element of criticality for the instantly recited range. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first ABCD1 transgene of interest for a second ABCD1 transgene, to wit, an ABCD1 nucleotide sequence comprising SEQ ID NO:9, in the rAAV expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first ABCD1 transgene of interest for a second ABCD1 transgene, to wit, an ABCD1 nucleotide sequence comprising SEQ ID NO:9, in the rAAV expression vector because those of ordinary skill in the art previously recognized that a full-length ABCD1 nucleic acid comprising SEQ ID NO:9 was the art-recognized nucleotide sequence (Applicant’s own admission; NM_000033), and Aubourg et al disclosed rAAV vectors comprising a ABCD1 transgene. Thus, those of ordinary skill in the art previously possessed a reasonable expectation of success for the ability to clone SEQ ID NO:9 into the artisan’s rAAV expression vector. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first rAAV serotype for a second rAAV serotype, to wit, an rAAV9 serotype, as disclosed by McIvor et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first rAAV serotype for a second rAAV serotype, to wit, an rAAV9 serotype, because those of ordinary skill in the art previously recognized the scientific and technical concepts that the serotypes are readily substitutable and McIvor et al disclosed said rAAV may have a serotype of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8 or AAV9 (pg 4, lines 16-17), and disclosed the use of rAAV9 expression vector to deliver the artisan’s transgene of interest to the CNS of a mammalian subject (pg 2, lines 33-34), wherein said rAAV is administered intrathecally (pg 2, lines 29-30; pg 9, line 8, “intrathecal administration of AAV9”; Figure 13), wherein said rAAV vector may be used in methods of treating disease in a subject, wherein said disease may be adrenoleukodystrophy (pg 7, line 4), as is the disclosed and claimed use of the instantly recited rAAV vector.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 9, Aubourg et al disclosed the rAAV vectors may be administered to a subject using a pump [0196]. 
McIvor et al disclose the rAAV vectors may be administered intrathecally to the subject using a pump (pg 15, line 34, “intrathecal administration is achieved by use of an infusion pump”).
With respect to Claim 24-25, Aubourg et al disclosed the recombinant AAV vector is obtained from transfecting producer/packaging cells to comprise the rAAV-hALD (syn. ABCD1) vector (pg 17, Example 1, [0193-194].
McIvor et al disclosed the rAAV plasmid vector was packaged into rAAV9 virions and obtained from institutional provider packaging methods (pg 23, lines 17-19; pg 25, lines 1-3).
With respect to Claims 26-27, McIvor et al disclosed wherein said rAAV is administered at a dose of 1x10^4 to 1x10^14 GCs (pg 15, lines 1-14), to wit, 3x10^11 GC (pg 25, lines 30-31).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The cited prior art discloses vector genome dosages that encompass the instantly recited vector dosage, including specific embodiments, to wit, 3x10^11 GC (pg 25, lines 30-31), whereby said prior art is using the rAAV vectors for the same or substantially the same purpose as the instantly recited invention(s). The instant application fails to disclose an element of criticality for the instantly recited range. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that McIvor discloses a wide range of concentrations (10^4 to 10^14 viral genomes/ml) and a specific dose of 3x10^13 genome copies/ml. However, 3x10^13 genome copies/ml is beyond the claimed range. 
Applicant’s argument(s) has been fully considered, but is not persuasive. McIvor et al disclosed administering 3x10^11 vector genomes in a volume of 10 microliters (pg 25, lines 30-31), which is within the dosage range of independent Claims 6 and 8. 

Applicant argues that they have identified dose ranges that are critical to avoid excess ABCD1 expression in peripheral organs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. While Example 3 discloses intrathecal administration of 1x10^11 genome copies, Applicant fails to point out with particularity how a dose of 3x10^11 genome copies (McIvor et al) is substantively and patentably distinguished from 2x10^11 genome copies (Claims 26-28), especially as it pertains to the asserted secondary consideration of “excess… expression in peripheral organs”. Furthermore, instant independent claims do not require avoiding excess ABCD1 expression in peripheral organs. It is also noted that ‘excess ABCD1 expression in peripheral organs’ is a relative phrase, and thus an arbitrary and subjective determination, for which the specification provides no disclosure or objective definition as to what does, as opposed to does not, constitute ‘excess ABCD1 expression in peripheral organs’. 
	 
6. 	Claims 21-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aubourg et al (U.S. 2005/0032219) in view of GenBank NM_000033 (May 25, 2014; of record) and McIvor et al (WO 14/186579; published November 20, 2014; effective filing date May 15, 2013), as applied to Claims 6, 8-9 and 24-27 above, and in further view of Maguire et al (Mol. Therapy 16(10): 1695-1702, 2008; Applicant’s own work, of record in IDS).
Determining the scope and contents of the prior art.
Neither Aubourg et al nor McIvor et al disclosed wherein the rAAV vector comprises: 
i) an inverted terminal repeat (ITR), 
ii) a cytomegalovirus immediate early (CMV IE) enhancer, 
iii) a chicken beta-actin promoter, 
iv) a beta-actin exon, 
v) a chimeric intron, 
vi) the artisan’s gene of interest,
vii) a woodchuck hepatitis virus posttranscriptional regulatory element (WPRE), 
viii) an SV40 poly-A sequence, 
ix) a bovine growth hormone (BGH) poly-A sequence, and 
x) an ITR. 

However, prior to the effective filing date of the instantly claimed invention, Maguire et al is considered relevant prior art for having taught a pAAV-CBA vector comprising: 
i) an inverted terminal repeat (ITR), 
ii) a cytomegalovirus immediate early (CMV IE) enhancer, 
iii) a chicken beta-actin promoter, 
iv) a beta-actin exon, 
v) a chimeric intron, 
vi) the artisan’s gene of interest, to wit, EGFP or IFN-beta (pg 700, col. 2, AAV vector design), 
vii) a woodchuck hepatitis virus posttranscriptional regulatory element (WPRE), 
viii) an SV40 poly-A sequence, 
ix) a bovine growth hormone (BGH) poly-A sequence, and 
x) an ITR (as disclosed in the instant specification, pg 5 vector map diagram).
There is no disclosure of amending the prior art pAAV-CBA vector to comprise the beta-actin exon, the chimeric intron, the SV40 poly-A sequence, and the bovine growth hormone (BGH) poly-A sequence. Thus, absent objective evidence to the contrary, such elements are considered to be necessarily present in the pAAV-CBA vector of Maguire et al. 
Maguire et al taught the use of the pAAV-CBA vector to express the artisan’s transgene of interest, to wit, a therapeutic gene (IFN-beta), in the central nervous system of a subject in need of treatment (Abstract, “AAV encoding IFN-beta was sufficient to completely prevent tumor growth in orthotopic xenograft models of GBM”; Figures 1 and 7; pg 1696, col. 1, “Transduction of normal brain with an AAV vector encoding hIFN-beta before tumor implantation prevents tumor growth”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first rAAV vector backbone for a second rAAV vector backbone, to wit, rAAV-CBA, as taught by Maguire et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first rAAV vector backbone for a second rAAV vector backbone, to wit, rAAV-CBA, because Maguire et al successfully demonstrated expression of the artisan’s therapeutic transgene of interest in the central nervous system using the rAAV-CBA vector backbone to deliver and control the artisan’s therapeutic transgene, wherein Maguire et al was able to successfully demonstrate a therapeutic effect. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 21 Aubourg et al disclosed the rAAV vectors may be administered to a subject, in preferred methods, via intrathecal delivery [0114]. 
McIvor et al disclosed the use of rAAV9 expression vector to deliver the artisan’s transgene of interest to the CNS of a mammalian subject (pg 2, lines 33-34), wherein said rAAV is administered intrathecally (pg 2, lines 29-30; pg 9, line 8, “intrathecal administration of AAV9”; Figure 13). 
With respect to Claim 22, Aubourg et al disclosed the rAAV vectors may be administered to a subject using a pump [0196]. 
McIvor et al disclose the rAAV vectors may be administered intrathecally to the subject using a pump (pg 15, line 34,”intrathecal administration is achieved by use of an infusion pump”).
Maguire et al taught the rAAV vector is administered to the subject via a pump (pg 700, col. 2, “infused into the striatum…using a Harvard 22 syringe pump”). 
With respect to Claims 23 and 26-28, McIvor et al disclosed wherein said rAAV is administered at a dose of 1x10^4 to 1x10^14 GCs (pg 15, lines 1-14), to wit, 3x10^11 GC (pg 25, lines 30-31).
Maguire et al taught the injection of 5x10^10 GC or 1x10^11 GC of the CBA rAAV vectors (pg 700, col. 2, stereotaxic injections of mice; Figure 3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The cited prior art discloses vector genome dosages that encompass the instantly recited vector dosage, including specific embodiments, to wit, 3x10^11 GC (McIvor et al) and 1x10^11 GC (Maguire et al), whereby said prior art is using the rAAV vectors for the same or substantially the same purpose as the instantly recited invention(s). The instant application fails to disclose an element of criticality for the instantly recited range. 
With respect to Claim 24-25, Aubourg et al disclosed the recombinant AAV vector is obtained from transfecting producer/packaging cells to comprise the rAAV-hALD (syn. ABCD1) vector (pg 17, Example 1, [0193-194].
McIvor et al disclosed the rAAV plasmid vector was packaged into rAAV9 virions and obtained from institutional provider packaging methods (pg 23, lines 17-19; pg 25, lines 1-3).
	Maguire et al taught the rAAV plasmid vector was packaged into rAAV virions per prior art methodology (pg 6, col. 2, Materials and Methods, AAV vector and preparation, citation to Broekman et al, 2006).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Maguire et al do not cure the defect of Aubourg et al in view of GenBank NM_000033 and McIvor et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Aubourg et al in view of GenBank NM_000033 and McIvor et al are discussed above and incorporated herein. Applicant does not contest the teachings of Maguire et al as applied to the obviousness to substitute a first rAAV vector backbone for a second rAAV vector backbone, to wit, rAAV-CBA, as taught by Maguire et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute a first rAAV vector backbone for a second rAAV vector backbone, to wit, rAAV-CBA, because Maguire et al successfully demonstrated expression of the artisan’s therapeutic transgene of interest in the central nervous system using the rAAV-CBA vector backbone to deliver and control the artisan’s therapeutic transgene, wherein Maguire et al was able to successfully demonstrate a therapeutic effect. 

Citation of Relevant Prior Art
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu et al (Pediatric Neurology 24(2): 156-158, 2001) is considered relevant prior art for having taught administration of a therapeutic agent for the treatment of X-ALD, wherein the therapeutic agent is administered intrathecally (Title). 

Furlan et al (Methods Mol. Biol. 215: 279-289, 2003) is considered relevant prior art for having taught that delivery of therapeutic agents via the bloodstream (syn. systemically, intravenously) affected by CNS-confined multifocal diseases can be therapeutically ineffective because of the blood brain barrier which forms an inaccessible wall to the majority of CNS-targeting molecules and prohibits transport of macromolecules, even ions (pg 279, Introduction). Instead, viral vectors encoding therapeutic transgenes should be administered intrathecally (Title; pg 280, Section 1.2) to access the CNS. 

Iwamoto et al (J. Gene Medicine 11: 498-505, 2009) is considered relevant prior art for having taught that AAV viral vectors administered by intrathecal injection achieve global diffuse distribution in the brain and is an efficient gene delivery means (Title), e.g. for the treatment of metachromatic leukodystrophy (MLD) (Background). Iwamoto et al taught that intrathecal injection, which is less invasive than direct injection into the brain, is a more practical therapeutic option for large animals, including humans (pg 499, col. 1). 

Mastroeni et al (Ann. Neurol. 66:117-122, 2009) is considered relevant prior art for having taught viral vector gene therapy for the treatment of X-ALD, said viral vectors administered intrathecally (Abstract; pg 118, col. 2, Viral Vector Administration, citing Furlan et al (2003)), Mastroeni et al taught said intrathecal delivery of therapeutic transgenes achieved a “strong beneficial effect”, e.g. “a myelination profile indistinguishable from wild-type mice”; whereas, control mice “demonstrated a severe myelin loss” (pg 121, col. 1). Intrathecal administration of the therapeutic agents obviates systemic delivery or detrimental side effects therefrom. Furthermore, intrathecal administration means have already been used in humans (pg 121, col. 2). 

Applicant states that Gong et al (Mol. Therapy 23(5): 824-834, 2015; available online February 10, 2015; Applicant’s own work; of record in IDS) does not qualify as prior art because, per the 35 U.S.C. 102(b)(1)(A) exception, the subject matter taught by Gong et al was made by the inventors of the present application less than a year before the instant application’s effective filing date. 

Matalon et al (Molecular Therapy 7(5): 580-587, 2003; of record in Applicant’s own prior art to Maguire et al (2008); not cited in an IDS) is considered relevant prior art for having taught an rAAV expression vector comprising: 
i) an inverted terminal repeat (ITR), 
ii) a cytomegalovirus immediate early (CMV IE) enhancer, 
iii) a chicken beta-actin promoter, 
iv) a beta-actin exon, 
v) a chimeric intron, 
vi) the artisan’s gene of interest,
vii) an SV40 poly-A sequence, 
viii) a bovine growth hormone (BGH) poly-A sequence, and 
ix) an ITR (Figure 1), from which the instantly recited rAAV is derived, removing the IRES-GFP of Matalon et al to make room for Maguire’s transgene of interest.

Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633